Citation Nr: 1736238	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-24 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for throat cancer.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active duty service from November 1956 to October 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded this matter in December 2013 and September 2014 for additional development.  In July 2015, the Board again remanded this matter, pursuant to Stegall v. West, 11 Vet. App. 268 (1998), in order to make additional attempts to obtain the Veteran's service treatment and personnel records.  Review of the record shows that there has been substantial compliance with the July 2015 Board's remand directives.  Id. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's throat cancer had an onset in active service, or is otherwise related to active service.


CONCLUSION OF LAW

The Veteran's throat cancer was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in August 2010.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  In that regard, in the July 2015 remand, the Board requested that Sheppard Air Force Base (AFB) be contacted and asked to provide, if available, all service treatment records (STRs) for the Veteran's periods of active and Reserve service from 1956 to 1966.  In November 2015, the Appeal Management Center's (AMC) made a request to the National Personnel Records Center (NPRC) for inpatient clinical records for the Veteran for a hospitalization for injury in December 1957 from the Sheppard AFB hospital.  In January 2016, the NPRC responded that the requested records were mailed, and sent service records for the Veteran from December 1957 and from November 1963.  In May 2016 the AMC sent another request to the NPRC for inpatient clinical records for throat cancer from January 156 to December 1956 from the 3570th USAF Hospital at Sheppard AFB.  In October 2016, the NPRC responded that searches of Sheppard AFB were conducted but no records were found.  In a letter dated in November 2016, the Veteran was advised of the AMC's efforts and advised that his STRs from 1956 to 1962 and from 1964 to 1966 could not be located and were therefore unavailable for review.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not lower the legal standard for proving a service connection claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  However, with regard to the missing STRs, the Board notes that, as explained below, the Veteran's statements regarding his exposures in service as a firefighter are competent and accepted as true.  What is missing is competent medical evidence linking his throat cancer to service.  Thus, even if STRs were available, it is not clear that they would shed any further light on this matter.

Additionally, a VA examination was conducted in October 2016 and an addendum opinion obtained in April 2017.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained, and he has not identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  Also, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Factual Background

Service treatment records (STRs) show no report or finding of throat cancer.  Service personnel records show the Veteran was a firefighter in service.

In a statement dated in July 2010, the Veteran contended that his health problems came from a chemical fire that he helped put out while on active duty at Sheppard Air Force Base.  His spouse has also submitted statements contending the same.

VA treatment records show that in August 2010, it was noted that the Veteran had a history of cancer of the larynx followed by laryngectomy in 2007.  He had surgery for revision a year prior because the stoma closed, and he was not satisfied with the surgical revision.  The assessment included cancer of the larynx, stable, but he had an appointment the next day and stated he might need a second opinion.  In September 2010, it was noted that the Veteran reported his military history included serving in the U.S. Air Force, and being involved in aircraft rescue and exposed to chemicals while on active duty, and also being exposed to radar while on active duty.  The assessment was laryngeal cancer probably related to ionizing radiation exposure while on active duty.  

In a letter dated in February 2014, Dr. J.C.B., a private physician, noted that the Veteran first presented to his practice in May 2007 with a history of hoarseness.  The Veteran had a preceding history of smoking less than one pack per day for many years, perhaps 40 years.  The Veteran stopped smoking approximately 6 weeks prior to his presentation to Dr. B.'s practice.  Dr. B. also noted that the Veteran had a history of exposure to what he describes as toxic smoke from a chemical fire when he was in the military from 1956 to 1960.  Dr. B. indicated that it was clear from talking with the Veteran that he was exposed to a significant fire involving hazardous chemicals and he was required to help extinguish that fire which involved significant inhalation of the associated fumes and subsequent development of respiratory symptoms.  Dr. B. indicated that this type of inhalation exposure could be a contributor to his development of laryngeal carcinoma although it was difficult to determine to what degree.  Dr. B. indicated that laryngeal carcinoma was associated with cigarette smoking in 95 percent of the cases, and that gastroesophageal reflux has been implicated as an etiologic factor in squamous cell carcinoma as well, and in a small percentage of cases there was no clear etiology.  Dr. B. indicated he was not aware of scientific literature specifically of laryngeal cancer in humans, however, there were certainly animal studies associating squamous cell carcinoma of the larynx with inhalation of various compounds.  

On a VA examination in October 2016, it was noted that laryngeal squamous cell carcinoma was diagnosed in 2006.  For medical history it was further noted that the Veteran had a history of smoking for 40 years, had multiple tracheoesophageal punctures and placement of prosthesis which had fallen out multiple times, requiring multiple surgeries.  He now required an electrolarnyx, but was having difficulty with communication.  

In an April 2017 VA medical addendum opinion, the examiner opined that it was less likely than not that the Veteran's laryngeal cancer was related to active service, to include his duties as a firefighter and claimed exposure to chemicals while fighting a fire in service.  For rationale, the examiner noted that there was no documentation of symptoms of laryngeal cancer or a diagnosis of laryngeal cancer in service, and that although it was possible that chemical exposure by inhalation could contribute to the development of larynx cancer in this Veteran, this was unlikely.  The examiner noted that exposures causing cancer were dose and time dependent, and it was unlikely that the incident of one, or a couple of fires, even if those were associated with significant inhalation in the remote past would cause the laryngeal cancer in this Veteran.  The examiner noted that in this case there was a clear etiology and that was the Veteran's history of smoking for 40 years, which was a constant, repetitive, long term, exposure to an agent that has been clearly associated in 95 percent of the cases as an etiologic factor in laryngeal cancer.

III. Analysis

Review of the record shows that the Veteran was treated for laryngeal cancer in 2007 and has current residuals; thus a current disability has been shown.  

The Board notes that STRs are silent for any report or finding of a laryngeal condition.  However, it is not the Veteran's contention that his laryngeal cancer had its onset in service.  Rather, he relates it to his exposure to a chemical fire in service.  

After reviewing the record, the Board finds that there is no competent evidence of a link between the Veteran's laryngeal cancer and his active service.  In this regard, in 2017, a VA examiner opined that it was less likely than not that the Veteran's laryngeal cancer was related to active service, to include his duties as a firefighter and claimed exposure to chemicals while fighting a fire in service.  The Board finds the examiner's opinion to be probative and persuasive as it is definitive, and supported by adequate rationale and the Veteran's medical history.  Moreover, the Veteran has not submitted or identified any competent medical opinion/evidence to the contrary.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects a "clinical data or other rationale to support his opinion"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it must be clear from the record that an opinion provider "was informed of the relevant facts" when rendering a medical opinion).

While the Veteran did submit a letter from a private physician, Dr. B., who opined that the Veteran's exposure to a significant fire in service involving hazardous chemicals and inhalation of the associated fumes "could be a contributor to his development of laryngeal carcinoma although it was difficult to determine to what degree," Dr. B. also indicated that laryngeal carcinoma was associated with cigarette smoking in 95 percent of the cases, that gastroesophageal reflux has been implicated as an etiologic factor in squamous cell carcinoma, and that in a small percentage of cases there was no clear etiology.  The Board finds Dr. B.'s opinion to be equivocal, and statements like this from doctors that are, for all intents and purposes, inconclusive or speculative as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and service.  There is a line of precedent cases discussing the lesser probative value of opinions like this that contain such equivocal language, in effect indicating that what is posited "may" be true or that it is "possible", which is akin to saying it just as well "may not" be true or "not possible."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  Accordingly, the Board finds that the opinion from Dr. B. has little probative value and is outweighed by the VA examiner's opinion in 2017.

As for the September 2010 assessment by the Veteran's VA healthcare provider that his laryngeal cancer was "probably" related to ionizing radiation exposure while on active duty, the Board notes there was no explanation provided for the rationale of that opinion.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims (Court) found that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  Id. at 123.

The Board has carefully considered the statements and contentions of the Veteran and his spouse, but finds that the weight of the competent medical evidence is contrary to those contentions.  Although they are capable of describing the history in this case - including his duties as a firefighter in service, to include exposure to a significant fire in service involving hazardous chemicals and inhalation of the associated fumes, as well as any symptoms he may have experienced, the Veteran's and his spouse's statements cannot serve to address questions of causation or aggravation because those are medical questions beyond the purview of lay knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).
The preponderance of the evidence is therefore against the claim for service connection for throat cancer.  The benefit-of-the-doubt rule does not apply, and the claim for service connection for throat cancer must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for throat cancer is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


